      Case 1:19-cr-00463-DLC Document 166 Filed 01/04/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :           S8: 19cr463 (DLC)
                                         :
 ZALMUND ZIRKIND,                        :                  ORDER
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The defendant having informed the Court in his letter of

January 4, 2021 that he prefers that the January 15 sentencing

in this matter occur as an in-person proceeding, it is hereby

     ORDERED that the sentencing shall proceed in person on

January 15 at 11:00 a.m. in Courtroom 18B, 500 Pearl Street.

Counsel for the defendant must be present with his client in the

courtroom.

     IT IS FURTHER ORDERED that in light of the ongoing COVID-19

pandemic, all individuals seeking entry to 500 Pearl Street must

complete a questionnaire and have their temperature taken before

being allowed entry into the courthouse.        To gain entry to 500

Pearl Street, follow the instructions provided here:

             https://nysd.uscourts.gov/sites/default/files/2020-
             07/SDNY%20Screening%20Instructions.pdf

     IT IS FURTHER ORDERED that all individuals must practice

social distancing at all times in the courthouse.         Individuals
         Case 1:19-cr-00463-DLC Document 166 Filed 01/04/21 Page 2 of 2



must also wear face masks at all times in the courthouse unless

the Court authorizes their removal.

     IT IS FURTHER ORDERED that by noon on January 8, defense

counsel must advise the Court of how many spectators will attend

the sentencing.      The parties must advise the Court by the same

date how many individuals will be seated at each counsel’s

table.     Special accommodations may need to be made if more than

ten spectators are expected to attend, or more than three

individuals are expected to be seated at each counsel’s table.

     IT IS FURTHER ORDERED that members of the press and family

members who are not able to attend the in-court sentencing of

the defendant may listen to the sentencing proceeding through an

audio-only telephone line by dialing 888-363-4749 and using

access code 4324948.

Dated:       New York, New York
             January 4, 2021
                                     ____________________________
                                              DENISE COTE
                                     United States District Judge




                                       2
